Title: From George Washington to Robert Morris, 19 August 1798
From: Washington, George
To: Morris, Robert

 

My dear Sir,
Mount Vernon 19th Augt 1798.

Your favour of the 8th Instt was received the 16th, and the purport of it shall be communicated to the Secretary of War by ⟨the⟩ Mail of tomorrow.
In what state the organization of the artillery & Infantry Corps are, under the late acts of Congress, I know not. Not I fear in the forwardness they ought to be, to prepare, & fit them for the active Service they may have to encounter.
It is with extreme concern I hear that Philadelphia is again visited with the malignant fever. I hope neither you, nor Mrs Morris will remain in situations exposed to the Infection of it. If it were practicable, we should be very happy if She & Miss Morris & you along with them could remove to this place. Mrs W. & Miss C: unite in every good & friendly wish for you & them, with Dr Sr Yr Affe.

Go: Washington

